NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GATOR BORING & TRENCHING, Inc.,     )
                                    )
             Appellant,             )
                                    )
v.                                  )               Case No. 2D17-902
                                    )
WESTRA CONSTRUCTION                 )
CORPORATION, a Florida corporation; )
TRAVELERS CASUALTY AND              )
SURETY COMPANY OF AMERICA,          )
a Connecticut company; and TAMPA    )
ELECTRIC COMPANY,                   )
                                    )
             Appellees.             )
___________________________________)

Opinion filed March 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Diana L. Moreland, Judge.

Charles P. Young, Cecily M. Parker, and
Robert A. Emmanuel of Emmanuel,
Sheppard, & Condon, Pensacola, for
Appellant.

Charles C. Lane of Lau, Lane, Pieper,
Conley, & McCreadle, P.A., Tampa for
Appellee Tampa Electric Company.

No appearance for remaining Appellees.



PER CURIAM.
           Affirmed.


KHOUZAM, MORRIS, and BLACK, JJ., Concur.




                                   -2-